Case 1:17-cr-00027-JPJ-PMS Document 169-4 Filed 04/30/19 Page1lof1 Pageid#: 557

¥ lel Eelh

x

P : fs ee
He : et eM sise

 aINcleEMe yells 2 poh, cst

‘ 5
ry “Cincinnati

Sap e=ae

; Ge bi
eyOharelie a

Kentuckiana G West Virginia
Oh = .Poca’Value-Rite
TLS : ‘ oe

¢ erie)
a , mncey ius 7 i
’ MeSH @ Pg z

Lexington oc ees oi eetaaeisteren Malue Fi
: Zz BINGESS gyLOGAN

PAINTSVILLE z
dS =1andU he). : 2) oe

STAFFORD SWILLE Vy

‘
ee RIDGE

Virginia

dO) fel = wilco ave!

©
Mike's Best Practice

MARLON
beeline) Google

Sy a Clolele|| -tat-laiat

— SBE i hel el
eels joye fs eee ofa tsa eto Lge ea =) (=a = | ee oe re

 
